Siebecker, J.
The court found that August C. Rasehke on February 16, 1901, was a member of the defendant society ; that a certificate had been issued to him which named the plaintiff, who was his wife, as the beneficiary; that he was entitled to exercise the rights and privileges of a member; that the constitution, by-laws, rules, and regulations of the association at this time provided that any member in good standing was entitled to make a substitution of beneficiaries in his certificate, and that this could be accomplished by indorsing a request therefor on the back of his certificate, subscribing the same, and delivering it to the secretary of the central society. If the certificate were lost, then such change of beneficiary could be made by proof of the loss of the original certificate by an affidavit subscribed before a notary and by releasing all claim under the original certificate; thereupon another certificate naming the substituted beneficiary would be issued upon payment of $1. It is further found that the deceased on February 16, 1901, in compliance with these requirements, made proof of the loss of his original eer-*132tificate and requested that another certificate be issued to him, naming his children, one Walter Vick, and the person last in. attendance upon him at the time of his death as the beneficiaries ; one fourth of the proceeds to be paid to each of the children, and one eighth each to Walter Vick and the person last in attendance upon him at the time of his death.
It appears that the original certificate was in plaintiff’s possession at the time August 0. Raschke died, and she now claims the right to recover the amount owing from the defendant on the certificate of insurance issued on his life upon the ground that the subsequent certificate, issued upon his request and naming the intervening defendants as beneficiaries, was improperly issued and cannot be made the basis for a recovery of the insurance due on the membership of the deceased. The evidence shows that the deceased substantially complied with all the requirements for changing the beneficiary in his certificate and proving its loss, and that the society properly issued another certificate of membership to him which named the intervening defendants as his beneficiaries in place of the plaintiff. There is no question but that the deceased desired to change the beneficiary in his membership certificate when he made affidavit therefor to the officer of the society and took the steps necessary to accomplish this purpose. Under these circumstances it is immaterial whether the insured obtained such change of beneficiaries through a mistake of fact as to the loss of the original certificate. It is manifest that he presented the necessary evidence to the society to entitle him to have such substitution made and to secure the second certificate which named the persons selected by him as beneficiaries. The trial corirt properly held that his children wei;e each entitled to one fourth of the proceeds of the certificate, and that the remaining one fourth should go to the personal representative of the deceased.
By the Court. — Judgment affirmed.